Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice Of Allowance is to correct a minor error in regarding the antecedent based issues in claim 14, i.e., amend line 12 of claim 14: “from a center of the color filter substrate is jagged…” Nothing else is changed.
Applicant's amendment filed on 04/19/2021, after the Notice of Allowance on 03/24/21, has been entered.
Claim 14 has been amended. 
Claims 1-12 and 14-21 are pending.
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claims 1, 14 is the inclusion of the limitation 
“…wherein, for each display unit of the plurality of display units, a corresponding gray scale value between 0 and 255 is determined according to a grayscale distribution diagram, a corresponding light transmittance is determined based on the corresponding gray scale value, such that: (a) to reduce a jagged display effect at the at least one corner area, a first arc that is unsmooth is added with a second arc to have a smooth display effect, and (b) to adjust the light transmittance of the display unit, a corresponding size ratio of a color block to a black matrix is adjusted based on the corresponding light transmittance, wherein the corresponding size ratio is set, such as to a ratio 0:1 for the display unit to be all filled with the black matrix, to a ratio 1:1 for half of an area of the display unit to be filled with the black matrix, or to a ratio of 1:0 for the display unit to be all filled with the color block;”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 14. Claims 2-12 and 15-21 are also allowed due to their virtue of dependency.
Lin et al. CN 105911744, Nakamura et al. US 2018/0357979 and Zheng et al. US 2019/0088188 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871